Exhibit 10.3




AMENDMENT NO. 2 to

STOCK PURCHASE AGREEMENT







THIS AMENDMENT NO. 2 to STOCK PURCHASE AGREEMENT made as of May 9, 2007 (the
“Agreement”), among SK3 Group, Inc. (formerly CTT International Distributors
Inc.), a corporation existing under the laws of Delaware, Reliablecom Inc., a
corporation existing under the laws of Delaware, Sohel Distributors Inc., a
corporation existing under the laws of New York (“SDI”), and the shareholder of
SDI.

1.

Section 3.2(a) of the Agreement is hereby amended to read in its entirety as
follows:

(a)

At the election of the Seller or the Purchaser on or after September 30, 2007,
if the Closing shall not have occurred by the close of business on such date,
provided that the terminating party is not in default of any of its obligations
hereunder;

2.

Section 6.16 of the Agreement is hereby amended to read in its entirety as
follows:

6.16

Sohel Investment.  On or prior to the Closing Date, the Purchaser shall make an
advance of $3,000,000 in Sohel which advance shall be used solely for working
capital.  




All other terms and conditions of the Agreement remain in full force and effect
and this agreement shall be governed by all other terms contained therein.



















 [Remainder of page intentionally left blank.]











--------------------------------------------------------------------------------




IN WITNESS WHEREOF the parties have executed this agreement effective as of
August  2, 2007.







SK3 GROUP, INC.







By:

/s/ SAJID KAPADIA

Name:  Sajid Kapadia

Title:    President







RELIABLECOM  INC.







By:

/s/ SAJID KAPADIA

Name:  Sajid Kapadia

Title:    President







SOHEL DISTRIBUTORS INC.







By:

/s/ SOHEL KAPADIA

Sohel Kapadia

President







SELLER:







/s/ SOHEL KAPADIA

Sohel Kapadia








2








